Ogden, J.
This suit is brought by the plaintiff to recover $1,500, for valuable services alleged to have been rendered to the defendant, at her request, in administering the succession of Elihu Greswell, deceased.
The defendant set up the plea of res judicata, which was sustained in the Court below.
The plaintiff was executor of the will of Greswell, and his Anal account of administration was the subject matter of litigation in the case of the succession of E. Greswell, which was decided by this Court in 1854. See L. R. 1854.
In that case the plaintiff claimed commissions as executor, which, it is admitted in his petition in this suit, was the form then adopted by him, of claiming remuneration for the same services for which this suit is brought. He contends that although his claim for commissions eo nomine was rejected by the judgment in that suit, he has a right to recover in another action on a quantum meruit. Such a principle is altogether inadmissible. On the settlement of an executor’s account, the judgment of the Court rendered on his claim for commission, is final and conclusive, as to any demand for personal services of whatever nature he may have rendered to the estate, unless there has been an express reservation in the judgment.
Judgment of the Court below is, therefore, affirmed with costs.